                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    SARAH GAHAN,                                        CASE NO. C19-0415-JCC
10                           Plaintiff,                   MINUTE ORDER
11               v.

12    WELLS FARGO BANK NA et al.,

13                           Defendants.
14

15          The following minute order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. On December 4, 2019, the Court ordered
18   Plaintiff to show cause why (1) she should not be sanctioned for failing to appear at the
19   December 4 status conference and (2) why her case should not be dismissed for failure to
20   prosecute. (Dkt. No. 18.) On December 16, 2019, Plaintiff filed a notice of voluntary dismissal.
21   (Dkt. No. 19.) Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), that notice was self-
22   executing, and the case was terminated on December 17, 2019. Plaintiff’s voluntary dismissal of
23   the case renders the Court’s order to show cause moot. The Court therefore RESCINDS its order
24   to show cause (Dkt. No. 18).
25          //
26          //


     MINUTE ORDER
     C19-0415-JCC
     PAGE - 1
 1        DATED this 23rd day of December 2019.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0415-JCC
     PAGE - 2
